COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 LINDA S. RESTREPO AND CARLOS E.                 '
 RESTREPO, D/B/A COLLECTIVELY                                    No. 08-13-00183-CV
 RDI GLOBAL SERVICES AND R & D                   '
 INTERNATIONAL,                                                     Appeal from the
                                                 '
                              Appellants,                     County Court at Law No. 5
 v.                                              '
                                                               of El Paso County, Texas
                                                 '
 ALLIANCE RIGGERS &
 CONSTRUCTORS, LTD.,                             '              (TC# 2012DCV04523)

                             Appellee.           '

                                  AMENDED ORDER

       Appellee has raised in its brief a cross-point asserting that the appeal should be dismissed

for lack of jurisdiction because the notice of appeal was untimely.                       The

order denying Appellants’ special appearance was signed on May 31, 2013. An appeal from

such an order is an accelerated appeal.     See TEX.CIV.PRAC. & REM.CODE ANN.

§51.014(a)(7)(West Supp. 2012). Consequently, the notice of appeal was due to be filed no later

than June 20, 2013.    See TEX.R.APP.P. 26.1(b)(in accelerated appeal, notice of appeal due with

twenty days after the order is signed). Appellants did not file their notice of appeal until July 1,

2015. The notice of appeal was late but filed within fifteen days after the deadline.

Consequently, a motion for extension of time to file the notice of appeal is implied, but Appellants

are still required to provide a reasonable explanation for the delay. See Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997).

                                                 1
 We conclude that Appellants should be provided with an opportunity to remedy this defect in the

 implied motion for extension of time.

       The Court hereby gives notice of its intent to dismiss the appeal for want of jurisdiction

 unless any party establishes grounds for the appeal to continue within ten days from the date of

 this order. Appellants are specifically directed to file with the Court a reasonable explanation for

 their failure to timely file the notice of appeal.       If Appellants fail to provide a reasonable

 explanation within ten days from the date of this order, the Court will dismiss the appeal for want

 of jurisdiction without further notice.

       IT IS SO ORDERED this 30th day of AUGUST, 2013.



                                                           PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.
(Rivera, J., not participating)




                                                      2